WALKER, J., concurring.
On a motion of nonsuit in an action for negligence, contributory negligence, being a matter of defense, is not to be considered. Whitesidesv. R. R., 128 N.C. 229, which has been cited as authority that on evidence such as in this the case should be submitted to the jury. Holman v. R. R.,159 N.C. 46; Shepherd v. R. R., 163 N.C. 521.
According to the plaintiff's testimony, he was seeking to cross the railroad track on his way home from his place of work. He turned up the track to get around a work train on the main or Asheville track, which was blocking his passage. He says he looked around and saw no train on the other or Charlotte track, and stepped upon that, as he saw no train on it and heard no signal or blow; that while on the track for the purpose of going around the standing train he was struck from behind by an approaching train on the other track from Charlotte, which came around a sharp curve, without blowing the whistle or giving other warning, and which was 20 minutes late, and was knocked unconscious. His legs were crippled, and one leg cut half in two; his collar bone was broken, his head was injured, and he was in the hospital several weeks. Witness further stated that he helped build the Statesville Furniture Factory 20 years ago, and has worked there ever since it was built; these railroad tracks were there then, and there was a street across the track, but vehicles do not cross it now, it being used only by pedestrians. He says further, that in going around the train upon the other track he looked back in the direction from            (595) which this Charlotte train came and stepped up near the track; that if the train had blown he would have heard it.
The above, in brief, is the substance of the testimony. The plaintiff says there was no signal given or whistle blown. The engineer says there was, and the jury found in accordance with the plaintiff's testimony. The court, at the close of all the evidence, denied the motion for a nonsuit. This was simply a question of fact, and as the evidence on such a state of facts tending to show contributory negligence cannot be considered on such motion, the judgment refusing the motion to nonsuit must be
Affirmed. *Page 636